Suit notification emait sent. 1/9/2020AMRiviera

  

ay

CSC

 

null / ALL

a 7 Transmittal Number: 20945462

Notice of Service of Process Date Processed: 01/09/2020
Primary Contact: Legal Department null

Berkshire Hathaway Homestate Insurance Company
1314 Douglas St

Ste 1300

Omaha, NE 68102-1944

Electronic copy provided to:

Brian Kamp
Beck Lane
Erin Hartigan
Angie Riviera
Dean Tarmey

 

Entity:

Entity Served:

Title of Action:
Document(s) Type:
Nature of Action:
Court/Agency:
Case/Reference No:
Jurisdiction Served:
Date Served on CSC:
Answer or Appearance Due:
Originally Served On:
How Served:

Sender Information:

Berkshire Hathaway Homestate Insurance Company
Entity ID Number 3640930

Berkshire Hathaway Homestate Insurance Company
R&B Holdings, LLC vs. Berkshire Hathaway Homestate Insurance Company
Summons/Complaint

Contract

Milwaukee County Circuit Court, WI

2020CV000209

Wisconsin

01/09/2020

45 Days

CSC

Personal Service

Anthony K. Murdock
844-744-7529

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC

251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

Case 2:20-cv-00288-WED

EXHIBIT

  

Me 1 of 16 Document 1-1
Case 2020CV000209 Document 4 Filed 01-08-2020 Page 1 of 1
FILED

STATE OF WISCONSIN CIRCUIT COURT MILWAUKEE 01-08-2020
John Barrett

R&B Holdings, LLC vs. Berkshire Hathaway Homestate Electronic Filing Clerk of Circuit Court
Insurance Company Notice onnetaoenes
Case No. 2020CV000209. Honorable William S.
Class Code: Other-Contract Pocan-26
Branch 26

 

 

BERKSHIRE HATHAWAY HOMESTATE INSURANCE COMPANY

1314 DOUGLAS STREET, SUITE 1400
OMAHA NE 68102

 

 

 

— Case number 2020CV000209 was electronically filed with/converted by the Milwaukee vi -
County Circuit Court office. The electronic filing system is designed to allowfor fast, reliable rh
exchange of documenis in court cases. ah Gee” 2 ‘ ae

      

 

Parties who register as electronic parties can file, receive and view dacuments.onliné through
the court electronic filing website. A document filed electronically-has the same.légal effect as
a document filed by traditional means. Electronic parties are responsible:for serving
non-electronic parties by traditional means. ye 5 “

i”

You may also register as an electronic party,by following:the ifistructions found at
http://efiling.wicourts.gov/ and may. withdraw as an electronic party at any time. There is a
$20.00 fee to register as an electronic:party. i A (st

If you are not represented by an attofneysand would like to register an electronic party, you
will need to enter the following code on the eFiling website while opting in as an electronic

party.
Pro Se opt i

 

code: 52297¢ ai

 

Ae nlessyou register'as an electronic party, you will be served with traditional paper documents
by, other:parties and by the court. You must file and serve traditional paper documents.

Registration is available to attorneys, self-represented individuals, and filing agents who are
authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
agency, corporation, or other group. Non-attorney individuals representing the interests of a
business, such as garnishees, must file by traditional means or through an attorney or filing
agent. More information about who may participate in electronic filing is found on the court
website.

If you have questions regarding this notice, please contact the Clerk of Circuit Court at
414-278-4420.

(Fysea?
PROCESS SERVER
| [: a leo FA04

DATE / TIME

Milwaukee County Circuit Court
Date: January 8, 2020

GF-180(CCAP), 06/2017 Electronic Filing Notice §801.18(5)(d), Wisconsin Statute

Thin Some RLU nak be a ed 6 aes bw erro ented eet edditiqon=t wetted at

Case 2:20-cv-00288-WED_ Filed 02/21/20 Page 2 0f16 Document 1-1
Case 2020CV000209 Document 2 Filed 01-08-2020 Page 1 of 14
FILED

01-08-2020
John Barrett
Clerk of Circuit Court

STATE OF WISCONSIN CIRCUITCOURT MILWAUKEE COUNTY] = 2020cV000209

 

 

Branch Honorable William S.
a Pocan-26
Branch 26
R&B HOLDINGS, LLC,
9205 West Center Street, Suite 211
Milwaukee, WI 53222
Plaintiff, Case NO 5 a rete
Case Classification: Other-Contracts

Vv. Case Code: 30303

BERKSHIRE HATHAWAY HOMESTATE
INSURANCE COMPANY,

1314 Douglas Street, Suite 1400

Omaha, NE 68102

Defendants.

 

SUMMONS

 

THE STATE OF WISCONSIN, To each person named above as a Defendant:

You are hereby notified that the Plaintiff named above has filed a lawsuit or other
legal action against you. The Complaint, which is attached, states the nature and basis of
the legal action.

Within 45 days of receiving this summons, you must respond with a written
answer, as that term is used in Chapter 802 of the Wisconsin Statutes, to the Complaint.
The Court may reject or disregard an answer that does not follow the requirements of the
statutes. The answer must be sent or delivered to the Court, whose address is Clerk of
Courts, Milwaukee County Courthouse, 901 North 9th Street, Milwaukee, Wisconsin and

to Plaintiffs attorney, Murdock Law, 5.C., whose address is 4425 North Port Washington

Case 2:20-cv-00288-WED_ Filed 02/21/20 Page 30f 16 Document 1-1
Case 2020CV000209 Document 2 Filed 01-08-2020 Page 2 of 14

Road, Suite 107, Milwaukee, Wisconsin 53212. You may have an attorney help or
represent you.

If you do not provide a proper answer within 45 days, the Court may grant
judgment against you for the award of money or other legal action requested in the
Complaint, and you may lose your right to object to anything that is or may be incorrect
in the Complaint. A judgment may be enforced as provided by law. A judgment
awarding money may become a lien against any real estate you own now or in the future

and may also be enforced by garnishment or seizure of property.

 

Dated January 8, 2020.

MURDOCK LAW, S.C.
Attorneys for R&B Holdings, LLC
Electronically signed by Anthony K. Murdock
Anthony K. Murdock
State Bar No. 1054531
Kathleen M. Bodenbach
State Bar No. 1117653

MURDOCK LAW, S.C.

4425 North Port Washington Road

Suite 107

Milwaukee, Wisconsin 53212
p 844-744-7529

f 414-930-4468
anthony@murdock-law.com
kate@murdock-law.com

Case 2:20-cv-00288-WED_ Filed 02/21/20 Page 40f16 Document 1-1
Suit notification emaif sent. 1/9/2020AMRiviera

Case 2020CV000209 Document 2 Filed 01-08-2020 Page 3 of 141
FILED

01-08-2020
John Barrett

 

 

2020CV000209
STATE OF WISCONSIN CIRCUIT COURT MILWAUKEE COUNTY Waesg William 8.
ocan-
Branch __ Branch 26
R&B HOLDINGS, LLC,
9205 West Center Street, Suite 211
Milwaukee, WI 53222
Plaintifé, Case No.:

Case Classification: Other-Contracts

i Case Code: 30303

BERKSHIRE HATHAWAY HOMESTATE
INSURANCE COMPANY,

1314 Douglas Street, Suite 1400

Omaha, NE 68102

Defendants.

 

COMPLAINT

 

Plaintiff R&B Holding, LLC is the owner of rental property. R&B’s brings this
action against Berkshire Hathaway Homestate Insurance Company for its failure to cover
the damage to a rental property after the property was severely damaged by the
vandalism of a disgruntled tenant who was being evicted.

PARTIES

1. Plaintiff R&B Holdings, LLC is a Wisconsin limited liability company
whose principal place of business is located at 9205 West Center Street, Suite 211,
Milwaukee, Wisconsin 53222.

2. Defendant Berkshire Hathaway Homestate Insurance Company is a

Nebraska insurance company whose headquarters is located at 1314 Douglas Street, Suite

Case 2:20-cv-00288-WED_ Filed 02/21/20 Page 5of16 Document 1-1

Clerk of Circuit Court
Case 2020CV000209 Document 2 Filed 01-08-2020 Page 4 of 14

1400, Omaha, Nebraska 68102 and is licensed to conduct business in the State of
Wisconsin. Berkshire Hathaway Homestate Insurance Company's Wisconsin registered
agent is Corporation Service Company, 8040 Excelsior Drive, Suite 400, Madison,
Wisconsin 53717.
JURISDICTION AND VENUE

3. Jurisdiction is proper under Wisconsin Statutes sections 801.05 (1)(d), (3),
(5), and 10(b).

4, Venue is proper in Milwaukee County, at a minimum, under Wisconsin
Statutes section 801.50(2)(a), (b), and (c).

FACTUAL SUMMARY
5. R&B Holdings is the owner of the property located at 4442 North 38th

Street, Milwaukee, Wisconsin 53209 (the “Property”).

6. R&B Holdings is in the business of owning and managing rental properties.
7. Guardian Investment Real Estate (“Guardian”) manages the Property for
R&B Holdings.

8. Berkshire Hathaway Homestate Insurance Company (“Berkshire
Hathaway”) issued policy number 02PRM006872-05 to R&B Holdings (the “Policy”).

9. On August 24, 2018, Guardian entered a residential lease for the Property
with Natasha Burchette.

10. On December 21, 2018, Guardian commenced an eviction action against Ms.

Burchette for her failure to pay rent.

Case 2:20-cv-00288-WED_ Filed 02/21/20 Page 6 o0f16 Document 1-1
Case 2020CV000209 Document 2 Filed 01-08-2020 ‘Page 5 of 14

11. Ms. Burchette failed to follow the payment arrangement in the stipulation
and Guardian resumed small claims proceedings against her.

12. Ms. Burchette’s eviction was entered on February 6, 2019, by the Milwaukee
County court.

13. | Guardian made numerous attempts to contact Ms. Burchette to coordinate
her move out.

14. Ms. Burchette refused to return Guardian’s phone calls or otherwise contact
Guardian to coordinate her move out of the Property.

15. On February 7, 2019, Guardian personnel stopped by the Property to talk
to Ms. Burchette about moving out. Ms. Burchette did not answer the door and her
children informed Guardian personnel that she was unavailable. At that time, Guardian
personnel observed that the unit was fully furnished, and that Ms. Burchette was making
no effort to move out.

16. OnFebruary 8, 2019, Guardian turned over the eviction writ to the sheriff's
department.

17, OnFebruary 11, 2019, Guardian again visited the Property to inquire when
Ms. Burchette would be vacating the Property. Although Ms. Burchette’s car was in the
driveway, Ms. Burchette again refused to answer the door. Guardian personnel looked
in the Property’s window and noted that the Property was still furnished.

48. The next afternoon, on February 12, 2019, Guardian personnel again visited

hoping to talk to Ms. Burchette to coordinate her removal of the property. During this

Case 2:20-cv-00288-WED_ Filed 02/21/20 Page 7 of 16 Document 1-1
Case 2020CV000209 Document 2 Filed 01-08-2020 Page 6 of 14

visit, Guardian personnel heard the water running. Guardian personnel then entered the
Property. "

19, Upon entering the home, Guardian personnel saw that a pipe had burst,
and water was pouring everywhere. The pipe had burst due to cold temperatures.
Guardian personnel saw that the thermostat had been intentionally turned off.

20. Guardian personnel discovered that Ms. Burchette had vacated the
property after business hours and Burchette had not provided any notice to Guardian
that she would vacate the property.

21. The water from the pipe break caused significant damage to the Property.

22. R&B Holdings then contacted its insurer and filed a claim for the damage.

23. Berkshire Hathaway denied coverage on March 21, 2019.

24. R&B Holdings advised Berkshire Hathaway the damage was caused by
vandalism, which is covered under the Policy.

25. On May 17, 2019, Berkshire Hathaway advised that it was not reconsidering
its coverage denial.

26. Berkshire Hathaway again denied R&B Holdings coverage explaining that
the claim was not within the scope of the Policy.

27. In September 2019, R&B Holdings filed a lawsuit, captioned R&B Holdings,
LLC v. Burchette, Milwaukee County Case No. 19-CV-7265 (the “Burchette Suit”).

28. The Burchette Suit, filed against Ms. Burchette, sought damages caused by

her intentional damage to the Property.

Case 2:20-cv-00288-WED_ Filed 02/21/20 Page 8 of 16 Document 1-1
Case 2020CV000209 Document 2 Filed 01-08-2020 Page 7 of 14

29. Burchette failed to answer the lawsuit and on December 16, 2019, the Court
entered findings of facts, conclusions of law, and an order for default judgment. A copy
of the findings of fact, conclusions of law, and order of default judgment is Exhibit A.

30. In the Burchette Suit, the court specifically found that Ms. Burchette
intentionally turned off the heat in the Property despite extremely cold weather and
vacated the Property without informing Guardian that she was moving out. (Ex. A, { 11-
12.)

31, In the Burchette Suit, the court found that Ms. Burchette was substantially
aware that turning off the heat during winter was substantially certain to cause damage
to the Property. (Ex. A, § 11-13.)

32, In the Burchette Suit, the court found that Ms. Burchette intentionally
damaged the Property in retaliation of her eviction. (Ex. A, {J 13-15.)

COUNT I
Breach of Contract

| 33. Plaintiff R&B Holdings, LLC, incorporates all other paragraphs of this
Complaint as if fully stated herein.
34. The Policy is a contract between the parties.
35. The Policy was in effect from May 17, 2018, through May 17, 2019.
36. The Property is an insured location on the Policy.
37. The Policy provides coverage for the damages caused by the following

events:

Case 2:20-cv-00288-WED_ Filed 02/21/20 Page 9of16 Document 1-1
Case 2020CV000209 Document 2 Filed 07-08-2020 Page 8 of 14

A. Covered Causes of Loss
When Basic is shown in the Declarations, Covered Cause of
Loss means the following:
Fire...
1. Lightning...
2. Explosion...
3. Windstorm or Hail...
4, Smoke...
5, Aircraft or Vehicles ...
6. Riot or Civil Commotion...
7. Vandalism...
8. Sprinkler Leakage ...
9. Sinkhole Collapse...
10. Volcanic Action...

38. The policy does not define the term “vandalism.”

39. The commonand ordinary meaning of “vandalism” is “the willful injury or
destruction of property from ill will toward its owner or from mere wantonness.”

40. Ms. Burchette’s lease expressly required her “to maintain a reasonable level
of heat to ensure the habitability of the Premises and prevent damage to the Premises and
the building in which they are located.”

41. In the Burchette Suit, the court found that Ms. Burchette turned off the heat
and did so in retaliation for being evicted from the Property. (Ex. A. { 13.)

42. In the Burchette Suit, the court entered a factual finding that Ms. Burchette
was substantially aware that turning off the heat during winter was substantially certain
to cause damage to the Property. (Ex. A, { 11-13.)

43. Ms. Burchette’s actions fall within the well-accepted, and common and

ordinary definition of vandalism.

Case 2:20-cv-00288-WED Filed 02/21/20 Page 10 of 16 Document 1-1
Case 2020CV000209 Document 2 Filed 01-08-2020 Page 9 of 14

44. The Policy obligated Berkshire Hathaway to provide R&B Holdings
coverage for any vandalism that occurred at the Property.

45. Berkshire Hathaway breached its obligations contained in its contract with
R&B Holdings by denying coverage for the damage at the Property.

46. R&B Holdings is therefore entitled to damages in an among to be
determined at trial.
WHEREFORE, R&B Holdings requests an order for judgment against Berkshire

Hathaway Homestate Insurance Company as follows:

a. For contractual damages in the amount to be shown at trial;

b. For statutory costs and interest; and

c. For all other relief, the Court deems equitable and proper.
JURY DEMAND

Plaintiffs demand a trial by a jury of twelve (12).

 

Dated January 8, 2020.

MURDOCK LAW, S.C.
Attorneys for R&B Holdings, LLC
Electronically signed by Anthony K. Murdock
Anthony K. Murdock
State Bar No. 1054531
Kathleen M. Bodenbach
State Bar No. 1117653

MURDOCK LAW, S.C.

4425 North Port Washington Road

Suite 107

Milwaukee, Wisconsin 53212
p 844-744-7529

f 414-930-4468
anthony@murdock-law.com
kate@murdock-law.com

Case 2:20-cv-00288-WED Filed 02/21/20 Page 11 0f16 Document 1-1
Case 2020CV000209 Document 2 Filed 01-08-2020 Page 10 of 14

EXHIBIT A

Case 2:20-cv-00288-WED Filed 02/21/20 Page 12 of 16 Document 1-1
Case 2028CV008265 Document 21 Filed 02-06-2029 Page 1bba14
LED

12-16-2019
John Barrett
Clerk of Circuit Court

 

 

DATE SIGNED: December 16, 2019 2019CV007265
Electronically signed by Honorable Christopher R. Foley
Circuit Court Judge
STATE OF WISCONSIN CIRCUIT COURT MILWAUKEE COUNTY
Branch 14
R&B HOLDINGS, LLC,
Plaintiff, Case No.: 19-CV-7265
Vv.
NATASHA BURCHETTE
Defendant.

 

FINDING OF FACT, CONCLUSIONS OF LAW,
AND ORDER FOR DEFAULT JUDGMENT

 

This mater came before the Court on a motion for default judgment filed by
Plaintiff R&B Holdings, LLC, pursuant to Wis. Stat. § 806.02. Now fully advised and
having considered the motion and the entire court file:

THE COURT HEREBY FINDS AND ORDERS:

1. Plaintiff R&B Holdings, LLC filed a Summons and Complaint against
Defendant Natasha Burchette on September 20, 2019, alleging that Natasha Burchette
intentionally caused damage to the premises located at 4442 North 38th Street,

Milwaukee, Wisconsin 53209 that she was evicted from and is owned by R&B Holdings.

Case 2:20-cv-00288-WED Filed 02/21/20 Page 13 of 16 Document 1-1
Case 2020CV000268 Document 24 Filed 02-06-2020 Page 2D04 14

2 Defendant Natasha Burchette was served as is required by Wis. Stat. ch.
801, by substitute service by leaving a copy of the Summons, Complaint, Electronic Filing
Notice, and Requests for Admission, with her sister, Camile Burchette, on October 15,
2019.

3. This Court has personal jurisdiction over Defendant Natasha Burchette.

4, Pursuant to Wis. Stat. § 801.09(2)(a)(3.)b., the 45-day period for Natasha
Burchette to answer or otherwise respond with a written answer expired on November
29, 2019.

5. Pursuant to Wis. Stat. § 804.11(1)(b), the 45-day period for Ms. Burchette to
respond to R&B Holdings, LLC’s requests for admission expired on November 29, 2019.

6. Defendant Natasha Burchette has never appeared in this action, filed an
answer, or otherwise responded to the Complaint or requests for admission.

7. No issue of law or fact has been joined and the time for joining issues has
expired; therefore, Plaintiff R&B Holdings is entitled to default judgment against
Defendant Natasha Burchette pursuant to Wis. Stat. § 806.02.

8. All facts necessary for the Court to render judgment have been received.

9. Ms. Burchette’s eviction was entered on February 6, 2019.

10. R&B Holdings’ property manager Guardian Investment arrived at the
property in mid-February 2019 to check on the status of Ms. Burchette’s move out and
heard water running.

11. Guardian Investment entered the premises to find that the water pipes had

burst and the heat was intentionally shut off.

2

Case 2:20-cv-00288-WED Filed 02/21/20 Page 14 0f 16 Document 1-1
Case 2026CV008269 Document 21 Filed 02-06-2020 Page 364 14

12. Ms. Burchette and her family had vacated the property after business hours
and made no effort to advise Guardian Investment that she had moved out of the
Property.

13. In retaliation for her eviction and with intent to cause damage to the
Property, Ms. Burchette intentionally turned off the heat in the home located at 4442
North 38th Street, Milwaukee, Wisconsin 53209, and vacated the premises without notice
to Guardian Investment or R&B Holdings, LLC.

14. ~— Plaintiff R&B Holdings’ motion for default judgment is granted.

15. Defendant Natasha Burchette intentionally caused damage to the premises
located at 4442 North 38th Street, Milwaukee, Wisconsin 53209.

16. Plaintiff R&B Holdings has incurred $128,566.24 in damages and $760.95 in
costs. Therefore Plaintiff R&B Holdings is entitled to a total judgment against Defendant
Natasha Burchette in the amount of $129,327.19.

17. The Clerk shall enter judgment consistent with this Order.

THIS IS A FINAL ORDER FOR THE PURPOSE OF APPEAL.

Case 2:20-cv-00288-WED Filed 02/21/20 Page 15 of 16 Document 1-1
Case DUCOVMNTAS  BMecwinsnty1 Filed 02-08-2028 Pages Hobe 4

CERTIFICATE OF SERVICE
The undersigned hereby certifies that this document was served. via U.S. Mail

upon the person(s), listed below on December _ly _, 2019:

Ms. Natasha Burchette
5629 North 62nd Street, #2
Milwaukee, WI 53218

Electronically signed by Kathleen M. Bodenbath
Kathleen M. Bodenbach

Case 2:20-cv-00288-WED Filed 02/21/20 Page 16 of 16 Document 1-1
